DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  EDWIN BEJARANO, VITO CHIECO, RONNY HUDSON, AKEELIA
  JEFFREY, PIERRE MARQUEZ, ROBERT MATSON, ALEKSANDR
  MELNIKOV, ELIZABETH MIDDLETON, EDSON MOODIE, RAMON
                PEREZ and DEREK DUNSTON,
                        Appellants,

                                     v.

    CITY OF HOLLYWOOD and HOLLYWOOD CIRCLE, LLC d/b/a
                 TOWNHOUSE APARTMENTS,
                        Appellees.

                              No. 4D18-2613

                          [September 25, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case No. 14-008722
CACE (19).

  John G. Crabtree, Charles M. Auslander, Brian C. Tackenberg and
Emily Cabrera of Crabtree & Auslander, LLC, Key Biscayne, for appellants.

    Elliot B. Kula and Ashley P. Singrossi of Kula & Associates, P.A., Miami
for appellee, Hollywood Circle, LLC d/b/a Townhouse Apartments.

GROSS, J.

   Eleven plaintiffs in a circuit court action appeal the summary final
judgment dismissing their circuit court action. We reverse in part, holding
that the proper remedy was not dismissal but the transfer of the action to
the county court.

   The plaintiffs are all former tenants of an apartment complex owned by
Hollywood Circle, LLC d/b/a Townhouse Apartments (the “Developer”).
They were unhappy with the Developer’s plan to demolish the apartment
complex to build a new luxury apartment building. Each plaintiff made a
separate claim under the Florida Deceptive and Unfair Trade Practices Act
(“FDUTPA”) asserting that the Developer’s agents misrepresented the
timeline for demolition of the building. 1

    Each plaintiff’s individual claim was below the jurisdictional threshold
of the circuit court. The plaintiffs sought to aggregate their claims to meet
the jurisdictional limit.

    Although there are some similarities between the plaintiffs’ claims, 2 the
plaintiffs resided in different units, their leases were for different terms,
and representations to the plaintiffs by the Developer’s agents were made
at different times, under different circumstances, and by different people.
The plaintiffs sought different sorts of damages, for example, some
pursued reimbursement for furniture left behind; some wanted to be paid
for items needed in their new home; and some sought moving expenses.

   The Developer moved for summary judgment on the ground that the
circuit court lacked subject matter jurisdiction because the plaintiffs’
individual claims were below the circuit court’s monetary threshold for
jurisdiction. The circuit court granted the motion.

   “Whether a court has subject matter jurisdiction is a question of law
reviewed de novo.” Sanchez v. Fernandez, 915 So. 2d 192, 192 (Fla. 4th
DCA 2005).

   County courts have original jurisdiction of “all actions at law in which
the matter in controversy does not exceed the sum of $15,000.” §
34.01(1)(c), Fla. Stat. (2014). Circuit courts have “original jurisdiction not
vested in county courts.” Art. V, §5(b), Fla. Const.

   The issue in this case is whether multiple plaintiffs alleging the same
cause of action against a single defendant can aggregate their claims to
meet the monetary threshold for circuit court jurisdiction.

   The plaintiffs rely upon State ex. Re. City of West Palm Beach v.
Chillingworth, 129 So. 816 (Fla. 1930), but they read that case too broadly.
The plaintiffs in Chillingworth had identical causes of action. Each owned
a bond issued in 1920 by West Palm Beach; each sued to recover for an
identical amount, a missed interest payment. The Supreme Court

1
  The original complaint was filed as a class action. An amended complaint
abandoned the class action vehicle and opted to file separate claims within a
single count.
2 For example, each plaintiff (1) pled the same cause of action, (2) was a tenant

in the apartment complex, and (3) received the same termination letter.

                                      -2-
permitted aggregation of the plaintiffs’ claims under the “rule that, if the
demands from their nature or character are joint or composite, or are in
some way related to each other or arise out of the same transaction,
circumstances, or occurrence, they may be aggregated to confer
jurisdiction.” Id. at 817.

    Here, although the plaintiffs’ claims are similar, they are based on
different factual situations. A consolidated trial would consist of eleven
mini-trials, each turning on its own facts. Such separate claims may not
be aggregated to meet the $15,000 threshold for circuit court jurisdiction.
In this regard, the plaintiffs’ claims are similar to those in Johnson v.
Plantation General Hospital Partnership, 641 So. 2d 58, 59 (Fla. 1994),
which involved separate claims of hospital overbilling for pharmaceuticals,
medical supplies, and laboratory services. The Supreme Court allowed the
plaintiffs to aggregate their claims to meet the monetary jurisdictional
requirement within a class action. Id. at 60. But, as Justice Grimes
observed in a concurring opinion, the Court did not disturb the ruling of
the trial court that the plaintiffs’ individual claims, outside of the class
action context, did “not have sufficient issues in common to justify the
aggregation of the claims” under Chillingworth. Id. at 60-61 (Grimes, J.,
concurring).

   For these reasons, the circuit court properly ruled that it lacked subject
matter jurisdiction. However, as appellee concedes, the court erred by
dismissing the case rather than transferring it to county court.

    Florida Rule of Civil Procedure 1.060(a) provides: “If it should appear
at any time that an action is pending in the wrong court of any county, it
may be transferred to the proper court within said county . . . .” Courts
applying this rule have held that the preferable approach is to transfer a
case to county court following a determination that a circuit court lacks
jurisdiction because a plaintiff’s claim is less than the monetary threshold
for circuit court jurisdiction.

      It is true that Rule 1.060(a) does not require the trial court to
      transfer to the proper court an action pending in the wrong
      court. However, it has been held, and we agree, that a better
      alternative to dismissal in the event that alleged damages are
      below the jurisdictional amount for the circuit court is a
      transfer of that action to the county court.

Aysisayh v. Ellis, 497 So. 2d 1316, 1317 (Fla. 1st DCA 1986); see also,
e.g., Edwards v. Jones, 221 So. 3d 770, 772 n.1 (Fla. 1st DCA 2017);
Martell v. Kurlan, 626 So. 2d 705, 705 (Fla. 4th DCA 1993) (stating that

                                    -3-
“the amount in controversy as to each of those causes of action was below
the jurisdictional limit; consequently, the action should have been
transferred to County Court”); Sullivan v. Nova Univ., 613 So. 2d 597, 600
(Fla. 5th DCA 1993) (if plaintiff cannot establish that the amount in
controversy exceeds the jurisdictional threshold, “the case should be
transferred to county court”).

   Affirmed in part, reversed in part, and remanded for transfer to the
county court.

WARNER and GERBER, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -4-